                     Case 2:20-cr-01564-AM Document 1 Filed 09/24/20 Page 1 of 3


AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                          F     I    I,     E D
                                     UNITED STATES DISTRICT COURT                                             SEP     24      2020
                                                                       for the
                                                                                                    CLERK, U.S. DISTRICT COURT
                                                         Western District of Texas                  WESTERN     ¶7ICT  O TEXAS
                                                                                                    BY_____________________
                                                                                                                       DEPUTY CL.ERPc
                  United States of America                                )
                                V.



                   Devin Nicholas GOMEZ



                          Defendant(s)


                                                    CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                        09/23/2020                     in the county of                   Bexar            in the
     Western           District of               Texas             ,   the defendant(s) violated:

             Code Section                                                           Offense Description
21 U.S.C. 841(a) (1)                              UNLAWFULLY, KNOWINGLY AND WILLFULLY
18 U.S.C. 924(c)                                  POSSESSEtD WITH INTENT TO DISTRIBUTE
                                                  APPROXIMATELY 337.1 GROSS GRAMS OF
                                                  METHAMPHETAMINE, A SCHEDULE II CONTROLLED
                                                  SUBSTANCE, A VIOLATION OF TITLE 21 USC
                                                  SECTION 841 (a) (1) AND POSSESSING/USING A FIREARM IN
                                                  FURTHERANCE OF DRUG TRAFFICKING, A VIOLATION OF TITLE 18
                                                  USC SECTION 924 (c).

          This criminal complaint is based on these facts:
* * * ** * * * ** * * * * ** * * * * *   *SEE ATTACHMENT* * * * * * * * * * * * * * * * * * * * * *




         I( Continued on the attached sheet.



                                                                                       James Andrzyczak DEA Task Force Officer
                                                                                                     Printed name and title

Sworn to before me and signed in my presence.


Date:             09/24/2020
                                                                                                       Judge's signature

City and state:                           Del Rio, Texas                              Collis   Whe, United States Magistrate Judge
                                                                                                     Printed name and title
       Case 2:20-cr-01564-AM Document 1 Filed 09/24/20 Page 2 of 3


                                                                 :2v- ôt((oiO0l
United States of America
vs.
Devin Nicholas GOMEZ

                                      Attachment


 On September 23, 2020, at approximately 12:00 p.m., Eagle Pass Resident Office and
 San Antonio District Office Drug Enforcement Administration (DEA) Agents/Officers
established surveillance in the vicinity of 535 Saints Haven, San Antonio, TX 78220. At
approximately 5:27 p.m., Agents/Officers observed Devin GOMEZ exit the front of the
residence carrying a black sling backpack. At this time, Agents/Officers observed
GOMEZ enter a dark blue 2017 Chevrolet Malibu, bearing TX license plate NGV-8579,
with the black sling backpack and depart the area. Agents/Officers continued to surveil
GOMEZ as he traveled on East Houston Street and onto Interstate 410. At this time,
Agents/Officers observed GOMEZ driving erratically in an apparent attempt to evade
law enforcement detection. Agents then suspected that GOMEZ may have throw an
object from his vehicle while on the interstate, a subsequent search by San Antonio
District Office Agents/Officers alongside the interstate resulted in the location of
approximately 337.1 gross grams of methamphetamine contained within clear plastic
baggies. Agents then observed GOMEZ travel back towards 535 Saints Haven, San
Antonio, TX 78220, where he was observed parking in the front driveway and sitting in
his vehicle. At approximately 5:39 p.m., Agents/Officers observed GOMEZ depart the
area and travel to a Valero gas station located at 438 S WW White Road, San Antonio,
TX 78219. Agents/Officers observed GOMEZ as he entered/exited the establishment and
then reentered his vehicle.

At such time, Agents/Officers approached GOMEZ and he was placed under arrest and
transported to the DEA San Antonio District Office in San Antonio, Texas. Once under
arrest, GOMEZ admitted to Agents/Officers that he had a loaded 9mm Taurus handgun
located underneath the rear passenger seat of his vehicle, at which time Agents/Officers
located and seized the firearm.

That same day, DEA Agents arrived at the San Antonio District Office and read GOMEZ
his Miranda rights; GOMEZ agreed to answer questions without an attorney present. At
that time, GOMEZ stated that at the time when he left his girlfriend's residence (535
Saints Haven) he believed he was followed by law enforcement. GOMEZ stated to
Agents that when he left the residence, he was in possession of and on the way to drop-
off methamphetamine to one of his customers. GOMEZ stated to Agents that as he
traveled onto Interstate 410, he believed that he was continuously being followed by law
enforcement, at which time he decided to throw the methamphetamine out of his
vehicle's window. GOMEZ stated that he had planned to return to the vicinity of the
interstate to retrieve the methamphetamine that he had thrown out of his vehicle.
GOMEZ stated that the anticipated proceeds from this attempted methamphetamine
delivery, along with the US currency in his current possession, would have been used to
       Case 2:20-cr-01564-AM Document 1 Filed 09/24/20 Page 3 of 3




purchase a larger quantity of methamphetamine for himself that day from a yet-to-be
identified source in San Antonio, Texas.



                                               September 24, 2020
Jam    ndrzyczak, TFO
Drug Enforcement Administration



Sworn to before me, and subscribed in my presence,


    (C7
Collis White
                     7
                         7
                        / 7'
                             /
                             -&_               September 24, 2020

United States Magistrate Jtdge
Western District of Texas
